            Case 2:19-cv-01686-MAK Document 22 Filed 03/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN WILLIAMS                                 : CIVIL ACTION
                                                :
                       v.                       : NO. 19-1686
                                                :
 JOHN WETZEL, et al.                            :

                                             ORDER

       AND NOW, this 4th day of March 2021, upon considering the Petition for a writ of habeas

corpus under section 2254 (ECF Doc. No. 1), Response (ECF Doc. No. 11), no timely Reply after

three extensions, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.       We DENY and DISMISS the Petition for a writ of habeas corpus (ECF Doc. No.

1) with prejudice;

       2.       We DENY a certificate of appealability; and,

       3.       The Clerk of Court shall close this case.




                                                      ____________________________
                                                      KEARNEY, J.
